The Attorney          General of Texas

JIM MATTOX
                                                   F&cuary 21. 1986
Attorney General


Supreme Court Buffdin           Emotablt Daniel W. Shindlar           opinionNo.   a-442
P. 0. BOX 12949                 DistrictAttorney
Aw,tih. TX. 7971% 2549          P. 0. Drawer 2280                     Et: Whether an electedmayor may
51214752501                     Bay City, Texas ,7'1414               receive a salary increaseat any
Telex 8101874-1397
Telecoplar 51214750266
                                                                      time duringhis term

                                Dear Mr. Shindler:
714 Jackwn, Suite 700
Dallas. TX. 752024S99
                                       You ask whet&r an elected mayor of a general law city may
214l742-9944
                                receivea salary increaseat any time during his term or whether any
                                such increasemust take effect in the two-yearterm subsequentto that
4824 Alberta Ave.. SuitS 180    during which the salary increase was adopted. We conclude that
El Paso. TX. 799052793          article 1010, V.T.C..S., acts as an absolute impedimentto the mayor
91-                             receiving  an incraastin salaryduringhis tern.

1001 Texas, Suite MO
                                     Article1010. V.T.C.S.,providesthe follouiug:
Houston, lx 77w2a111
71312236999                                  The city couucilshall,on or before the first day
                                             of January next precedingeach election,fix the
                                             salary aa'd fees of office of the mayor to be
806Broadway.Sulte
             312
                                             elected Ictthe next regular election,and fix the
Lubb%k. TX. 79401-3479
9ow747-5239                                  comptnsaM.onto be paid to the officerselectedor
                                             appointedby the city council. The compensation
                                             so fixed shall not be changedduring the term for
4309 N. Tenth, Suite 6
McAllen, TX. 79501-1885
                                             whfch sa:3 officersshall be electedor appointed.
512m&?*S47                                   (Emphasir~added).

                                It has been suggestedthat courts have construedthe date provisions
 290 Main Plaza. Suite 400      of the statutorypztrdtcessors
                                                            of article1010 to be permissiveand not
 sari Antonio. TX. 792U52797
                                mandatory; therefore,it is suggested,a salary increaseadopted at
 512l225419l
                                any time during izhemayor's term is effective for that term not
                                withstandingthe plain terms of the statute. We disagreewith this
 An Equal OppWtunitYl           constructionof the cases construingarticle 1010 and conclude that
 Afflrmatiw Action EfIlPlOYer   the plain terms of article1010 prohibitsuch an increase.

                                     There is a :L:Lnaof casts which hold that the provisions of
                                article 1010 whic:h.require city council action on or before the
                                January 1 next preceding each election are directory and not man-
                                datory;none hold, however,that a salary increasemay be approvedand
                                made effectiveduring the term of office of the officerwhose salary
                                is to be increased. As the court in City of Uvalde v. Burney. 145
S.W. 311. 312 (Tex.Civ. App. - San Antonio 1912,no writ) declared:



                                                           p. 2013
EonorableDanielW. Shindlel,
                          - Page 2 (JM-442)




         The law in question is affirmativein requiring
         that the salarlelrof the city officers shall be
         fixed at a certain time, and we think [it] is
         merely directory. It will be presumed that the
         [llegislature  intrudedwhat was reasouable,and it
         would not cripple, or completelybreak down, a
         municipalcorpora:ionby a failureto name salaries
         at a certain tiacz. The time is not essentialto
         the perfect operetion of the law, and there is
         reallybut one maidatoryprovisionin it, and that
         is that when theysalary has been once fixed or
         establishedit shztl uot be changedduring the term
         for which the o&cer was elected or appointed.
         That provision   1; negativelyexpressed,and mst
         necessarilybe ma&atory. The -directions  as to the
         time at which t1.eappropriationfor the salaries
         shouldbe made is :notof the essenceof the duty to
         be performed;the main object of the law being to
         preventan iucreas,e  in salaryduringthe incumbeacy
         la office. (Emphasisadded).



(Tex.Civ. App.
137 S.W. 417 (Tax. Civ. App. - Austin 1911, no writ). Neitherarticle
1010 (nor Its prtdectsso~s)uor the casts construing the statute
permit the aalaryof a mayor to be increasedand made effectiveduring
that officer'sterm. We must interpretthe statutein a way which

         expressesonly the will of the makers of the law,
         not forced aor cjtraintd,but simply such as the
         words of the law in their plain sense fairly
         sanctionand will.clearlysustain.

Railroad Commissionof Tenas v. Miller. 434 S.W.2d 670, 672 (Tex.
1968). The plain terms ofythe statuteclearlyforbid any increasela
compensationduring the tam for which the mayor is elected.

                           SUMMARY

            The salaryof a mayor of a ganerallaw city may
         aot be incrsasedduring the term for which the
         mayor is elected.




                                     JIM    HATTOX
                                     AttorneyCeaeralof Texas


                               p. 2014
BonorableDaniel W. Shindltr- Page 3   (JM-442)




JACKHIGETOWER
First AssistantAttorneyGentera

MARY KELLER
ExecutiveAssistantAttorneyGeneral

ROBERT GRA-f
SpecialAssistantAttorney   Zzneral

RICK GILPIN
Chairman.OpinionCommittee

Preparedby Jim Moellinger
AssistantAttorneyGeneral




                                 p. 2015